DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is in response to amendment and terminal disclaimer filed on 10/6/2021 in which claims 1-16 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art (10,812,168) of teaches a terminal having a configuration to operate the multi-beam pair according to the configuration information. The configuration information indicates a CORESET (e.g., a UE-specific CORESET), the terminal may configure a plurality of CORESETs.  The terminal may be configured to receive a control signal by using a different beam for each CORESET.  However the closest prior art, alone or in combination the cited prior arts or terminal disclaimer, fail to anticipate or render obvious the following recited features: associated with a first transmission and reception point (TRP), and second resource information for a second CORESET associated with a second TRP different from the first TRP; receiving a first control signal on a first physical downlink control channel (PDCCH) of the first CORESET; and receiving a second control signal on a second PDCCH of the second CORESET.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20190149305-$ or US-20190132066-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633